            Case 1:21-cr-00052-TJK Document 77 Filed 09/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :      Criminal No. 21-cr-52-1 (TJK)
                                               :
DOMINIC PEZZOLA,                               :
                                               :
                       Defendant.              :

                UNITED STATES’ NOTICE OF ADDITIONAL DECISION

       The United States of America, by and through its attorney the Acting United States

Attorney for the District of Columbia, respectfully files this notice informing the Court of a

decision made by the Honorable Carl J. Nichols after the close of briefing in this matter, in a

different case arising from the events of January 6, 2021, where the defendant made an argument

similar to the argument pressed by defendant Pezzola here, specifically that his current conditions

of confinement in the D.C. Department of Corrections (DOC) necessitate his release, in part due

to difficulties in preparing for trial and conversing with counsel.

       Judge Nichols held a hearing on defendant Edward Jacob Lang’s motion for release from

pretrial detention, which included similar arguments about DOC made by defendant Pezzola, on

September 20, 2021, in Case No. 21-cr-53 (CJN).       Following that hearing, J. Nichols concluded

that the issues raised by defendant Lang regarding DOC do not affect the Bail Reform Act factors.

Judge Nichols also construed defendant Lang’s arguments regarding DOC as a motion to modify

his conditions of detention to allow more access to discovery and/or counsel, which he denied

without prejudice to the defendant’s ability to re-raise if the procedures currently in place prove to

be inadequate after the defendant attempts to use them.
          Case 1:21-cr-00052-TJK Document 77 Filed 09/21/21 Page 2 of 2




       The government has ordered an expedited transcript of this hearing, which it will produce

to the Court and counsel as soon as it is available.




                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:       /s/ Erik M. Kenerson
                                               Erik M. Kenerson
                                               Assistant United States Attorney
                                               Ohio Bar No. 82960
                                               555 Fourth Street, N.W., Room 11-909
                                               Washington, DC 20530
                                               Erik.Kenerson@usdoj.gov
                                               (202) 252-7201




                                                  2
